DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 11, 12, 16-21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”). Regarding Claim 11, Myers teaches the first through sixth elements of the claim, hereinafter (11a), (11b), (11c), (11d), (11e), and (11f) respectively, but does not teach the seventh or eighth claim elements, hereinafter (11g) and (11h) respectively. Van Landingham teaches (11g) and (11h). Myers teaches
(11a), push handle unit (Myers Figure 6, below; Myers Abstract: “A handle unit for shopping trolley…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Myers

	(11c), a cross brace interposed between, and connected to, the first and second end pieces, the cross brace comprising a middle part (Myers Figure 6, above);
	(11d), the middle part comprising a display unit and a plurality of accommodation elements (Myers Figure 6, above; Myers Paragraph 26: “In this embodiment, an information panel 16 is formed by an electronic liquid crystal displayed screen 18 which is provided at the front of a control unit mounted within the central housing…In addition, the remainder of the front face of the control housing is filled in to form a further part of the information panel 16 and on it are mounted a calculator 20 and a paper holder 38 to retain a shopping list.” and Paragraph 10: “…in this embodiment, a rectangular user interface area…which has a calculator 20 and/or a bar code reader 22.”);
	(11e), an accommodation element of the plurality of accommodation elements (Myers Figure 6, above);
	(11f), being arranged next to another accommodation element of the plurality of accommodation elements (Myers Figure 6, above).
	As indicated above, Myers does not teach (11g) or (11h). Van Landingham teaches
	(11g), comprising either a cut-out or a recess (Van Landingham Figures 1 and 6, below; Paragraph 0079: “The handle 60 comprises a frame 62 and a gripping member 65, as shown in FIG. 1…The frame 62 may optionally include a plurality of recesses 62a (shown in FIG. 6) configured to receive items.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Van Landingham


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Van Landingham

	(11h), at least partially accommodating either a functional element or an object (Van Landingham Figures 1 and 6, above; Van Landingham Paragraph 0079: “The frame 62 may optionally include a plurality of recesses 62a (shown in FIG. 6) configured to receive items. For example, the recesses 62a may be configured to receive a cup, such as a coffee cup, or to hold small parts, tools, or supplies.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of Myers to accommodate a functional element as taught by Van Landingham. Doing so would enable it “to hold small parts, tools, or supplies.” as recognized by Van Landingham (Paragraph 0079).
	Regarding Claim 12, Myers teaches that the functional element comprises a holder (Myers Figure 6, above; Myers Paragraph 26: “…on it are mounted a calculator 20 and a paper holder 38 to retain a shopping list.”).
	Regarding Claim 16, Myers teaches a push handle unit with a plurality of accommodation elements but does not teach a rectangular accommodation element. Van Landingham teaches that an accommodation element of the plurality of accommodation elements has a substantially rectangular cross-section (Van Landingham Figure 6, above).

	Regarding Claim 17, Myers teaches a push handle unit with a plurality of accommodation elements but does not teach a square accommodation element. Van Landingham teaches that an accommodation element of the plurality of accommodation elements has a substantially square cross-section (Van Landingham Figure 6, above).
		It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of Myers to include an element with a square cross-section as taught by Van Landingham. Note that something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see also MPEP § 2143, E.
Regarding Claim 18, Myers teaches a push handle unit with a plurality of accommodation elements but does not teach a round accommodation element. Van Landingham teaches that an accommodation element of the plurality of accommodation elements has a substantially round cross-section (Van Landingham Figure 6, above).

Regarding Claim 19, Myers teaches a push handle unit with a plurality of accommodation elements but does not teach a rear region accommodation element. Van Landingham teaches that an accommodation element of the plurality of accommodation elements is in a rear region of the middle part (Van Landingham Figures 1 and 6, above).
		It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of Myers to feature an accommodation element in a rear region of the middle part as taught by Van Landingham. Note that something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see also MPEP § 2143, E.
	Regarding Claim 20, Myers teaches two accommodation elements (Myers Figure 1, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Myers
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of Myers to feature two accommodation elements as taught by Van Landingham. Note that something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see also MPEP § 2143, E.
Regarding Claim 21, Myers teaches a push handle unit with a plurality of accommodation elements but does not teach four accommodation elements. Van Landingham teaches four accommodation elements (Van Landingham Figure 6, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of Myers to feature four accommodation elements as taught by Van Landingham. Note that something "obvious to try" – choosing from a finite number of identified, predictable 
	Regarding Claim 23, Myers teaches a coin deposit system (Myers Paragraph 21: “The handle unit has a coin operated locking mechanism which can be used to lock trolleys together to prevent their theft.” and Paragraph 27: “A coin operated locking mechanism is also included at one end of the handle.”).
	Regarding Claim 28, Myers teaches a push handle unit but does not teach horizontal braces. Van Landingham teaches that the middle part further comprises a plurality of horizontal braces (Van Landingham Figures 1 and 6, above).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”) and further in view of Tandeski (US 20170332771 A1). Regarding Claim 13, the combination of Myers and Van Landingham teaches a push handle unit with functional elements but does not teach a hook. Tandeski teaches that the functional element comprises a hook part (Tandeski Figure 1, below).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Tandeski

Regarding Claim 14, the combination of Myers and Van Landingham teaches a push handle unit with functional elements but does not teach hook shape and features. Tandeski teaches that the hook part comprises a U-shaped hook, an obliquely extending head part, and a releasable clip connection (Tandeski Figure 2, below).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Tandeski
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”) and further in view of Clark et al. (US 20020142650 A1) (hereinafter “Clark”). Regarding Claim 15, the combination of Myers and Van Landingham teaches a push handle unit with accommodation elements but does not teach an insert. Clark teaches that the functional element comprises a dummy insert (Figures 13-18, below; Paragraph 0049: “FIGS. 13-18 show a blank insert piece 110 according to the present invention. Each insert piece in the assembly corresponds to one or more mounting apertures…The insert pieces cover the mounting apertures…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of the combination of Myers and Van Landingham to incorporate dummy inserts as taught by Clark. Doing so would provide “…a dust cap…to prevent dust or other foreign material from entering…or may be used to cover an empty mounting aperture” as recognized by Clark (Paragraph 0049).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Clark
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”) and further in view of Fuchs (DE 4317141 A1). Regarding Claim 22, the combination of Myers and Van Landingham teaches a push handle unit with accommodation elements but does not teach cross brace shape. Fuchs teaches that the cross brace comprises an oval tube (Fuchs Description Paragraph 4: “…the conventionally circular handle cross-section is deformed…and its dimensions [are] horizontally oval or elliptical in cross-section.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of the combination of Myers and Van Landingham to feature an oval tube as taught by .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”) and further in view of Sonnendorfer et al. (US 20140375456 A1 I) (hereinafter “Sonnendorfer”). Regarding Claim 22, the combination of Myers and Van Landingham teaches a push handle unit with accommodation elements but does not teach a particular shapes. Sonnendorfer teaches at least one accommodation element of the plurality of accommodation elements is configured to accommodate a smartphone (Paragraph 11: “An essential basic thought of the present invention consists in equipping the push handle with a holder for a smartphone.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of the combination of Myers and Van Landingham to configure at least accommodation element to hold a smartphone as taught by Sonnendorfer. Doing so would make a smartphone readily available for “tasks which previously had to be performed by other means” (Paragraph 0006) and would facilitate making a shopping list that “can be created on the device and retrieved in the shop, thereby eliminating the danger of forgetting some of the items which are required” (Paragraph 0007) as recognized by Sonnendorfer.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”) and further in view of Eckert et al. (EP 1975035 A2) (hereinafter “Eckert”). Regarding Claim 25, the combination of Myers and Van Landingham teaches a push .

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Eckert
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of the combination of Myers and Van Landingham to feature accommodation elements of a single shape as taught by Eckert. Note that something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is 
	Regarding Claim 26, the combination of Myers and Van Landingham teaches a push handle unit with accommodation elements but does not teach size. Eckert teaches that all accommodation elements are of a single size (Eckert Figure 1, above; Eckert Paragraph 25: “The opening(s) 14 are executed depending on the objects to be used, such as a coffee mug. The cross-section may be round, oval or angular.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of the combination of Myers and Van Landingham to feature accommodation elements of a single size as taught by Eckert. Note that something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see also MPEP § 2143, E.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”) and further in view of Myers (US 20030221283 A1) (hereinafter “Myers 2003”). Regarding Claim 27, the combination of Myers and Van Landingham teaches a push handle unit with accommodation elements but does not teach a rotatable cover. Myers teaches a rotatable cover, the rotatable cover covering at least a portion of the middle part when the rotatable cover is in a closed position (Figures 1 and 2, below; Paragraph 0023: “A hinged transparent cover 23 with a snap-fit catch 26 is provided…”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Myers)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Myers)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of the combination of Myers and Van Landingham to incorporate a rotatable cover as taught by Myers 2003. Doing so would effectively “form(s) a seal with the front of the panel body sufficient to prevent the .
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 5836051 A) in view of Van Landingham et al. (US 20040227315 A1) (hereinafter “Van Landingham”) and further in view of Pruitt et al. (US 20080164640 A1) (hereinafter “Pruitt”). Regarding Claim 29, the combination of Myers and Van Landingham teaches a push handle unit but does not teach injection molded components. Pruitt teaches that at least one of the first and second end pieces, the cross brace, or the middle part comprises an injection moldable plastic material (Pruitt Paragraph 0024: “In another embodiment of the invention, a handle of a shopping cart is molded via full shot, gas-assisted injection molding.” and Paragraph 0037: “In one embodiment, handle is molded by injecting molten plastic into mold…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of the combination of Myers and Van Landingham to feature injection-molded plastic components as taught by Pruitt. Doing so would enable the components to avoid “the stodgy feel and unattractive appearance of many conventional shopping carts.” as recognized by Pruitt (Paragraph 0002).
	Regarding Claim 30, the combination of Myers and Van Landingham teaches a push handle unit but does not teach two-component injection molded components. Pruitt teaches that at least one of the first and second end pieces, the cross brace, or the middle part comprises a two-component injection molding product (Pruitt Abstract: “…a shopping cart component includes providing a first subcomponent and then overmolding the shopping cart component as a second subcomponent about the first subcomponent.”; Paragraph 0021: “In one embodiment, the 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of the combination of Myers and Van Landingham to feature two-component injection-molded plastic components as taught by Pruitt. Doing so would enable the components to avoid “add strength to the large sized portion and facilitate molding by (1) effectively reducing the volume that the molten plastic has to fill in that portion of the molded component and (2) effectively reducing the volume of plastic that must be displaced by gas injection to maintain a desired wall thickness in hollow sections of the molded component…” as recognized by Pruitt (Paragraph 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618